Title: To James Madison from Daniel Carroll Brent, 7 August 1807
From: Brent, Daniel Carroll
To: Madison, James



Dear Sir,
Washington, Aug: 7th 1807.

Mr Archibald Cock, the Bearer, who was recommended to you some time ago by Doctor Mitchall, of the Senate, and who is again recommended by the same Gentleman, goes to Monticello, for the purpose of soliciting, in person, the appointment of Commercial Agent at Martinique.  Mr. Pleasonton informs me that this place is still vacant.  I have always understood that Mr. Sibauld, whose Certificate Mr. Cock will probably lay before you, bears a very respectable Character.  I have the Honor to be, Dr Sir, with very great Respect, Your Ob & faithful Servt.

Danl. Brent

